Citation Nr: 1644350	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-23 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes.
 
2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for a kidney disease.


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel








INTRODUCTION

The Veteran served on active duty from July 1951 to July 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that during the pendency of this appeal the Veteran was represented by Thomas J. Hetchler Jr. his private attorney.  In correspondence received om May 2015, Mr. Hetchler withdrew his representation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At issue is whether the Veteran is entitled to service connection for diabetes, heart disease, and kidney disease to include as secondary to herbicide exposure.  He argues, in pertinent part, that his exposure to fuels and noxious exhaust fumes from trucks and heavy equipment caused his claimed disabilities.  He states that there were instances where he would become drenched with diesel fuel and gasoline.  He notes that it is "well-known" that diesel fuel and gasoline cause kidney disease. He also recalls the use of defoliants near his work sites, which he believes were herbicides agents such as Agent Orange.

A review of the record indicates that the Veteran's service treatment records have not been associated with the claims file.  This is sufficient, in this case, to trigger VA's duty to assist, and the matter must be remanded in order to associate the Veteran's service treatment records with the claims file.  Furthermore as the matter is being remanded anyway, prudence indicates that the Veteran should be provided adequate VA examinations in order to determine the nature and etiology of his claimed conditions based on any newly obtained medical evidence to include the above referenced service treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate the Veteran's service treatment records with the claims file.

2.  Then arrange for the Veteran to be provided adequate examinations in order to determine the nature and etiology of his claimed diabetes, heart disease, and kidney disease.  The VA examiner should, in addition to reviewing the Veteran's service treatment records and review and discuss the Veteran's appellant brief (available on VBMS Subject: Appellant Brief; Receipt Date: 8/8/2013).  The examiner should presume that the Veteran had prolonged exposure to diesel fuel, gasoline, and exhaust for a two year period (1951 to 1953).  However, at this time, there is no competent and credible evidence of exposure to herbicide agent such as Agent Orange.

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




